Citation Nr: 1115351	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-34 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for PTSD.  In December 2009 the Board remanded the claim for additional development.  

During the pendency of the appeal, a January 2011 rating decision granted service connection for a back disability.  Since the Veteran has not disagreed with the rating or effective date assigned, the issue pertaining to low back disability is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

The Veteran did not serve in combat and there is no credible supporting evidence of an in-service stressor to support the diagnosis of PTSD; psychosis was not shown within one year of separation from service; and the weight of the competent medical evidence is against a nexus between the post-service diagnosis of a psychiatric disorder and service.


CONCLUSIONS OF LAW

A psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in June 2006; a rating decision in September 2005; a statement of the case in September 2006; and a supplemental statement of the case in May 2007.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the Appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  A VA examination was obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the Appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore the error was harmless).  

Service Connection

The Veteran contends that she currently suffers from PTSD due to sexual trauma in service.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

A Veteran is presumed to be in sound condition when examined and accepted for entrance into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).

When a condition is properly found to have been pre-existing, the presumption of aggravation provides that a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002), 38 C.F.R. § 3.306(a) (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(4) (2010).  According to the DSM-IV criteria, the traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.

If a claim of PTSD is based on an in-service personal assault, evidence from sources other than the service records may corroborate the Veteran's account of the stressor incident.

Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f) (2010).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (2010).

Where, as here, the Veteran did not engage in combat with the enemy during service, the record must contain credible supporting evidence that the noncombat stressor occurred, and the Veteran's statement and testimony alone is not sufficient to establish the occurrence of the claimed in-service stressor and her statements and testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Credible supporting evidence of the actual occurrence of an in-service stressor can not consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389 (1996).

The service medical records, including the reports of entrance and separation examinations contain no complaint, finding, history, treatment, or diagnosis of any psychiatric disorder.  The service personnel records show that in August 1976 it was noted that that despite the Veteran's interest and effort, her mechanical ability and ability to grasp electronic subjects was below average and she was not recommended for advancement.  The Veteran's enlisted performance record throughout her military career otherwise shows no evident decline in performance.

A VA medical treatment report in August 2003 noted a finding of obesity with depression.  On VA mental health evaluation in May 2004, the Veteran reported a long history of sexual abuse by her stepfather starting at the age of 9, and by her husband of 23 years.  She also related being gang raped at the age of 18.  The Veteran stated that she was sexually harassed in service, but denied inappropriate touching.  She was diagnosed with an eating disorder and depressive disorder. 

Private and VA treatment records starting in August 2004, contained a history of childhood sexual abuse, being gang-raped at the age of 18, being in an abusive 23 year marriage, and sexual trauma in service.  In December 2004, the Veteran related that since she stopped working she had experienced increasing intrusive memories and nightmares about forced oral sex with a sailor during service.  

In April 2005, a private clinician diagnosed PTSD, dysthymic disorder, rule out cognitive disorder, and personality disorder.  The clinician noted multiple PTSD symptoms related to problems with her stepfather, married life, and other incidents with other men.  In November 2005, she related in-service sexual trauma in 1974.  She was diagnosed with PTSD, major depressive disorder, and personality disorder, rule out cognitive disorder.  

In statements in support of her application for VA benefits dated in July 2005, the Veteran reported that in July 1975 she was raped in service by a fellow serviceman.  In a statement in September 2006, the Veteran stated that following that incident, she had problems concentrating and getting along with personnel, and became a danger to herself and others.  

A December 2009 VA clinical treatment note recorded diagnoses of adjustment disorder with mixed anxiety and depression, and PTSD.  In October 2010, she was assessed with PTSD, major depression, generalized anxiety disorder, and panic disorder with agoraphobia.  

On VA examination in January 2010, the Veteran reported being sexually abused by her stepfather from the age of 9 to 17.  She reportedly was raped by a sailor in service sometime in the spring or summer of 1975.  The Veteran stated that she reported the sexual assault and was notified in a letter by the military that she had brought it on herself by going to a party.  The examiner noted that while the letter was not in the claims file, the Veteran stated that she had a copy of the letter at home.  She also reported that her husband had sexually and emotionally abused her during their 23 year marriage.  Upon review of the medical treatment records, the examiner noted a discrepancy between the symptoms reported on VA examination, including increased social isolation, and those contained in the treatment records which showed increased social contact and physical activity.  Symptoms reported on examination were also not shown on clinical testing, such as memory impairment.  The examiner diagnosed PTSD with depression.  The examiner opined that because of the history of the Veteran's childhood abuse and abuse within her marriage, it was not possible to state whether the Veteran's PTSD symptoms were due to the reported in-service incident.  However, the examiner indicated that if the Veteran was sexually assaulted in service, it was at least as likely as not that the experience exacerbated her pre-existing PTSD symptoms.  However, the examiner could not find any clear documentation that would corroborate the incident, other than the Veteran's self-report.  

Competency is a legal concept in determining whether medical or lay evidence may be considered or is admissible.  That is distinguished from weight and credibility, a factual determination going to the probative value of the evidence, or whether evidence tend to prove a fact, once that evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2010).

While the VA examiner in January 2010 determined that the Veteran's PTSD pre-existed service, no other material evidence indicates that the Veteran had a pre-existing psychiatric disability.  As a psychiatric disorder is not shown by clear and unmistakable evidence to have pre-existed service, the presumption of soundness has not been rebutted as to a psychiatric disorder.  Therefore, the Veteran is presumed sound as to a psychiatric disorder when she entered service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

Having established that the Veteran is entitled to a presumption of soundness with respect to a psychiatric condition, the next step of the inquiry is to determine whether the Veteran developed a chronic psychiatric disability during active service.

An acquired psychiatric disorder, to include PTSD, was not affirmatively shown to be present during service.  38 U.S.C.A. § §1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

To the extent that the Veteran claims continuity of psychiatric symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, the Board finds that the Veteran's contentions are not credible because they are contradictory and her contentions have changed during the course of her claim.

A diagnosis of depression was first shown by the evidence of record to be diagnosed in 2003, approximately 25 years after discharge from service, and PTSD was initially diagnosed 2005.  The length of time between her separation from service and the initial confirmed clinical diagnosis weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2010); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  Moreover, the Veteran reported onset of PTSD symptomatology in 2004 after she stopped working.  The Board finds that a psychiatric disorder was not shown in service and no psychosis was shown within one year following the Veteran's separation from service.

The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In considering the statements of the Veteran as to continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a credible history because they contradict other evidence of record, to include prior statements from the Veteran.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because her statements are not considered credible.

To the extent that the Veteran claims that she has a psychiatric disability, to include PTSD, related to service, the Board finds that a psychiatric disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis and the determination as to the presence of the disorder therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also by regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. §3.304(f) (2010).

Where the determinative issue involves a question of a medical diagnosis, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2010).  

As a lay person, the Veteran is not qualified or competent, through education, training, or experience to offer a medical diagnosis of PTSD.  For this reason, the Board finds that the statements of the Veteran that she has PTSD related to service are not competent evidence.

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

By regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f) (2010).  For that reason, PTSD is not a simple medical condition that a lay person is competent to identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Although the record contains competent medical evidence of a diagnosis of PTSD, that does not end the inquiry because in order to establish service connection under 38 C.F.R. § 3.304(f), there must be credible supporting evidence of the occurrence of the in-service stressor to support the diagnosis and medical evidence to link the in-service stressor to the current diagnosis.  38 C.F.R. § 3.304(f) (2010).

While the post-service private and VA treatment records contain a diagnosis of PTSD along with a history of sexual abuse in service, albeit as reported by the Veteran, it does not exclusively or specifically etiologically link PTSD to the reported incident in service.  Rather the clinicians have identified other stressors, to include a long history of childhood sexual abuse by her stepfather, a rape incident at the age of 18, and an abusive 23 year marriage.  On VA examination in January 2010, the examiner determined that considering the pre-service history of sexual abuse, if the Veteran was sexually assaulted in service, it was at least as likely as not that the experience exacerbated her pre-existing PTSD symptoms.  To the extent that the post-service medical evidence associates the Veteran's PTSD to service, the only link of PTSD to service, is after-the-fact medical nexus evidence, which is based on the Veteran's statements, describing the in-service stressors, and the Veteran's statements alone are not credible evidence of a noncombat-related stressor.  The examiner did not note any of the type of evidence shown in 38 C.F.R. § 3.304(f) to note any change in behavior indicative of a traumatic event during service.

Where, as here, the determination is made that the Veteran did not engage in combat with the enemy, the Veteran's lay statements alone are not sufficient to establish the occurrence of the alleged noncombat stressors, and in this case there is no credible supporting evidence that the in-service stressors actually occurred, and the evidence of the actual occurrence of the noncombat in-service stressors cannot consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In addition, the Veteran's reports of her in-service stressor have been internally inconsistent and inconsistent with the evidence of record.  On VA mental health evaluation in May 2004, she stated that she was sexually harassed in service, but denied inappropriate touching.  Also there is no credible evidence of any alleged noncombat in-service stressor from sources other than the Veteran's service records, such as records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, roommates, fellow service members, or clergy either contemporaneous with or nearly contemporaneous with the alleged in-service stressor.  To the extent that during the VA examination in January 2010 the Veteran  stated that she reported the sexual assault and was notified in a letter by the military that she had brought it on herself by going to a party, the service personnel records do not contain such a document, nor has the Veteran produced a copy of any such notification letter.  Additionally, her service records do not support her statements that following the in-service sexual abuse she exhibited changes in behavior and became a danger to herself and others.  In August 1976 the Veteran's performance was evaluated as below average and she was not recommended for advancement.  The record shows that the assessment was not due to a change in behavior, on the contrary it was noted that despite her interest and effort, her mechanical ability and ability to grasp electronic subjects was below average.  The Veteran's enlisted performance record throughout her military career otherwise shows no evident decline in performance.  Accordingly, the Board finds no evidence of behavioral changes either contemporaneous with or nearly contemporaneous with the alleged in-service stressor.  Therefore, the Board finds that her reports of experiencing stressful events are not credible because of the variation in the reporting of those stressful events and the lack of evidence supporting the Veteran's statements.  The Board finds it particularly signifcant that at the May 2004 VA treatment visit, the Veteran denied any inappropriate touching during her service, but gave a history of other sexual trauma.

Even if the Veteran had a psychiatric disorder prior to service which may have been aggravated by an in-service incident, the appellant's claim would still fail, because there is no competent or credible evidence of record to corroborate the in-service stressor, including a showing of worsening of psychiatric symptoms during or after service.  The VA examiner could not find any clear documentation that would corroborate the alleged in-service incident, other than the Veteran's self-report, which the Board has determined to not be credible based on her initial denial of any inappropriate touching in service when reporting other sexual trauma.  The diagnosis of PTSD is predicated on a noncombat stressor.  The Board finds no credible evidence of any alleged noncombat in-service stressor from sources other than the Veteran's service records or as evidence of behavioral changes either contemporaneous with or nearly contemporaneous with the alleged in-service stressors.  The symptoms of PTSD were first shown in medical records in 2005, almost 27 years after service.  As credible supporting evidence of the occurrence of an in-service stressor cannot consist of the Veteran's statements or solely of after-the-fact medical nexus evidence, the Board rejects the current diagnosis of PTSD related to service.

With regard to service connection for a psychiatric disorder, other than PTSD, VA treatment records after 2004 have noted diagnoses of major depressive disorder, generalized anxiety disorder, and panic disorder with agoraphobia.  However, no specific conclusions were recorded regarding the etiology of the conditions, and these conditions were not found on VA emanation in January 2010.  Accordingly, on the question of medical causation, that is, medical evidence of an association or link between a psychiatric disorder, first diagnosed after service, and service, there is no competent medical evidence that supports the claim.  

To the extent that the Veteran has been diagnosed with a personality disorder, even assuming that the Veteran did have a pre-existing personality disorder, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that pre-existing personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  That has not been shown here.

In sum, as the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence.  In the absence of credible supporting evidence of any in-service stressor to support the diagnosis of PTSD, and in the absence of medical evidence that associates any psychiatric disorder, other than PTSD, to service, the Board finds that the preponderance of the evidence is against the claim that a psychiatric disorder was incurred in or aggravated by service and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include posttraumatic stress disorder, is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


